                        `UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )             NO. 3:18-CR-199
                                                  )
 CALVIN MAURICE BUCHANAN                          )



                            MEMORANDUM AND ORDER



        This matter is before the court on defendant’s renewed motion for compassionate

 release pursuant to 18 U.S.C. § 3582 [Doc. 40]. Defendant’s previous motions were denied

 for failure to exhaust administrative remedies with the Bureau of Prisons [Docs. 37, 39].

 In the present motion, defendant states that he submitted requests for compassionate release

 to the Warden at his facility on April 11, 2020 and June 21, 2020 without a response from

 the Warden. If released, he plans to return to his mother’s home in Detroit, Michigan, and

 seek employment.

        Defendant is 45 years old.       He suffers from Sarcoidosis in his lungs and

 hypertension and states he is at increased risk from the COVID-19 virus, especially within

 the prison environment where social distancing is difficult. Defendant contends that his

 medical condition constitutes “extraordinary and compelling reasons” under § 3582 that

 warrant a sentence reduction, particularly in light of the current COVID-19 pandemic. He

 requests that his sentence be reduced to time served.




Case 3:18-cr-00199-PLR-HBG Document 41 Filed 08/24/20 Page 1 of 5 PageID #: 203
        Defendant pleaded guilty to conspiracy to distribute and possess with intent to

 distribute heroin and to possession of a firearm in furtherance of a drug trafficking offense.

 He was sentenced to 87 months imprisonment on July 17, 2019. He is presently scheduled

 to be released from federal custody on August 26, 2024.

        A district court may only amend a final judgment when Congress has given it

 authority to do so by statute. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013).

 Courts are receiving release requests under two distinct statutory “mechanisms” during the

 current pandemic – the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),

 Pub. L. No. 116-136, 134 Stat. 281 (2020), and what is often referred to as the

 “compassionate release” framework set forth in 18 U.S.C. § 3582(c)(1)(A).

        First, Section 12003 of the CARES Act presently and temporarily provides for

 expanded prisoner home confinement under the framework set out in 18 U.S.C. § 3624(c).

 CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act places decision

 making authority solely within the discretion of the Attorney General and the Director of

 the Bureau of Prisons. See id; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not

 have power to grant relief under Section 12003 of the CARES Act.

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” Section 3582(c), as amended by the First Step Act of 2018, provides that a court,

 upon motion of the defendant after the defendant has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

 behalf or the lapse of 30 days from the receipt of such a request by the warden of the
                                               2

Case 3:18-cr-00199-PLR-HBG Document 41 Filed 08/24/20 Page 2 of 5 PageID #: 204
 defendant’s facility, whichever is earlier, may reduce the term of imprisonment after

 considering the factors set forth in 18 U.S.C. § 3553(a), if the court finds “extraordinary

 and compelling reasons warrant such a reduction . . . and such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A)(i).

        A. Exhaustion

        The plain language of § 3582(c)(1)(A), as amended by the First Step Act, gives the

 Court authority to act “upon motion of the defendant after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

 the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § § 3582(c)(1)(A).

 District courts have recognized that the language of § 3582(c)(1)(A) requires the defendant

 to file an administrative request with the Bureau of Prisons “and then either exhaust

 administrative appeals or wait 30 days after submitting his request to the Bureau of

 Prisons.” See, e.g., United States v. Heromin, 2019 WL 2411311 at *1 (M.D.Fla. Jun. 7,

 2019); United States v. Corker, 2020 WL 1877800 at *4 (E.D.Tenn. Apr. 15, 2020).

        Here, defendant filed administrative requests with the Bureau of Prisons on April

 11, 2020 and June 21, 2020, asking for compassionate release without response from the

 Warden and more than thirty days has passed. Accordingly, the Court concludes that it has

 authority under § 3582(c)(1)(A) to address the instant motion.




                                              3

Case 3:18-cr-00199-PLR-HBG Document 41 Filed 08/24/20 Page 3 of 5 PageID #: 205
        B. Merits

        The Application Notes to Guideline § 1B1.13 provide that a court may find

 extraordinary and compelling reasons exist for compassionate release if defendant is

 suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

 trajectory. A specific prognosis of life expectancy (i.e., a probability of death within a

 specific time period) is not required. USSG § § 1B1.13, cmt. n. 1. The Court may also

 consider whether defendant is (1) suffering from a serious physical or medical condition,

 (2) suffering from a serious functional or cognitive impairment, or (3) experiencing

 deteriorating physical or mental health because of the aging process that substantially

 diminishes the ability of the defendant to provide self-care within the environment of a

 correctional facility and from which he is not expected to recover. Id.

        Here, defendant has not shown that he meets any of the criteria for compassionate

 release. Defendant is not suffering from a terminal illness. Although he is suffering from

 a serious physical condition, hypertension, the medical records show that he is being treated

 with medication and has not suffered any serious consequences from his hypertension or

 Sarcoidosis. Defendant has not shown that his hypertension substantially diminishes his

 ability to provide self-care in the correctional facility. Finally, defendant is not suffering

 from a serious functional or cognitive impairment

        Defendant argues hypertension puts him at increased risk should he contract

 COVID-19 while in the Bureau of Prisons. While the Court sympathizes with defendant’s

 concerns, a generalized risk of contracting COVID-19, or potentially developing the more

 severe symptoms associated with it, are not the type of “extraordinary and compelling
                                               4

Case 3:18-cr-00199-PLR-HBG Document 41 Filed 08/24/20 Page 4 of 5 PageID #: 206
 reasons” that justify compassionate release. United States v. Shah, 2020 WL 1834930 at

 *2 (E.D.Mich. Apr. 22, 2020) (Speculation as to whether COVID-19 will spread through

 defendant’s detention facility, whether defendant will contract COVID-19, and whether he

 will develop serious complications do not justify the extreme remedy of compassionate

 release).   Accordingly, defendant’s motion for compassionate release under §

 3582(c)(1)(A) [Doc. 37] is DENIED.

        The Clerk is directed to send a copy of this Memorandum and Order to Calvin

 Maurice Buchanan, #53794-074, Talladega Federal Correctional Institution, 565 East

 Renfroe Road, P. Box 1000, Talladega, Alabama 35160.

        IT IS SO ORDERED.



                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            5

Case 3:18-cr-00199-PLR-HBG Document 41 Filed 08/24/20 Page 5 of 5 PageID #: 207
